 

Exhibit 10.35

 



WASTE CONNECTIONS, INC. 

COMPENSATION RECOUPMENT POLICY

 

Introduction

 

The Board of Directors (the “Board”) of Waste Connections, Inc., an Ontario
corporation (the “Company”), is dedicated to maintaining and enhancing a culture
that emphasizes integrity and accountability and that reinforces the Company’s
pay-for-performance compensation philosophy. The Board has therefore adopted
this policy, which provides for the recoupment of certain executive compensation
in the event of an accounting restatement resulting from material noncompliance
with financial reporting requirements under the federal securities laws (the
“Policy”), and which is intended to comply with Section 954 of the Dodd-Frank
Act.

 

Administration

 

This Policy shall be administered by the Board or, if so designated by the
Board, the Compensation Committee of the Board, in which case references herein
to the Board shall be deemed references to the Compensation Committee. Any
determinations made by the Board shall be final and binding on all affected
individuals.

 

Covered Executives

 

This policy applies to the Company’s (1) current and former executive officers,
as determined by the Board in accordance with Section 10D of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the listing standards
of the New York Stock Exchange, (2) current and former employees who are
classified by the Board as corporate officers of the Company, which includes
without limitation any Executive Vice President, Senior Vice President, or Vice
President, and (3) such other employees who may from time to time be deemed
subject to the Policy by the Board (“Covered Executives”). For purposes of this
Policy, an executive officer means an executive officer as defined under Section
16 of the Exchange Act.

 

Incentive Compensation Covered By the Policy

 

For purposes of this Policy, “Incentive Compensation” means any compensation
earned by a Covered Executive, in whole or in part, upon the attainment of the
following measures: (i) any financial reporting measures which are based on
accounting principles using the Company’s financial statements, and any measures
derived from these measures; or (ii) Company total shareholder return (“TSR”)
(each measured referred to as a “Financial Goal”). For the avoidance of doubt,
salary, discretionary cash bonuses and equity-based awards that were not granted
or earned based on attainment of Financial Goals, and other awards that are
based purely on non-Financial Goals are not subject to this Policy.

 

Accounting Restatement Triggering Event

 

For purposes of this Policy, a “Restatement” means an accounting restatement
that the Company is required to prepare due to the Company’s material
noncompliance with any financial reporting requirement under the securities
laws. For the avoidance of doubt, an accounting restatement that occurs as a
result of a change in accounting principles shall not be deemed a Restatement.

 



   

 

 

Recoupment Period Covered and Amount

 

If a Restatement occurs, the Board shall review all Incentive Compensation paid
to Covered Executives on the basis of having met or exceeded specific
performance targets for performance periods during the Restatement period. With
respect to each Covered Executive, the Board shall seek to require the
forfeiture or repayment of the Incentive Compensation, whether vested or
unvested and including gains on equity, during the three completed fiscal years
preceding the date on which the Company is required to prepare the Restatement,
that is in excess of what would have been awarded to, vested and/or paid to the
Covered Executive under the Restatement, either (1) if the Covered Executive
engaged in fraud or intentional misconduct which materially contributed to the
need for the Restatement, or (2) to the extent required by Applicable Rules
(defined below) adopted prior to or after the granting of the applicable
Incentive Compensation.

 

For purposes of this Policy, compensation shall be deemed to have been received
in the fiscal period in which the financial reporting measure is attained, even
if the compensation is not actually paid until a later date and the compensation
is subject to additional service-based or nonFinancial Goal based vesting
conditions after the period ends. The amount to be recovered will be the excess
of the Incentive Compensation paid to the Covered Executive based on the
erroneous data in the original financial statements over the Incentive
Compensation that would have been paid to the Covered Executive had it been
based on the restated data in the financial statements contained in the
Restatement. If the Financial Goals were tied to TSR, the Board shall make a
reasonable estimate as to the impact of the Restatement on the TSR, and its
resulting impact on Incentive Compensation that would have been paid.

 

Method of Recoupment

 

The Board will determine, in its sole discretion, the method for recouping
Incentive Compensation hereunder, which may include, without limitation:

 

(a)requiring reimbursement of cash incentive compensation previously paid;

 

(b)seeking recovery of any gain realized on the vesting, exercise, settlement,
sale, transfer or other disposition of any equity-based awards;

 

(c)offsetting the recouped amount from any compensation otherwise owed by the
Company to the Covered Executive;

 

(d)cancelling outstanding vested or unvested equity awards; and/or

 

(e)taking any other remedial and recovery action permitted by law, as determined
by the Board.

 

No Indemnification

 

The Company shall not indemnify any Covered Executives against the loss of any
incorrectly awarded Incentive Compensation, nor shall the Company provide any
insurance protection against the same.

 



   

 

 

Interpretation and Limitations

 

It is intended that this Policy be interpreted in a manner that is consistent
with the requirements of Section 10D of the Exchange Act and any applicable
rules or standards adopted by the Securities and Exchange Commission or any
national securities exchange on which the Company’s shares are listed (the
“Applicable Rules”). The Board is authorized to interpret and construe this
Policy and to make all determinations necessary, appropriate or advisable for
the administration of this Policy, provided, however, that this Policy must be
enforced if triggered, except to the extent: (i) recoupment would violate
foreign home country laws, or (ii) after attempting to recoup under the Policy,
the Board determines that the cost of pursuing recoupment exceeds the
recoverable amount.

 

Effective Date

 

This Policy shall be effective as of the date it is adopted by the Board and
shall apply to Incentive Compensation that is approved, granted, awarded or paid
out to Covered Executives for financial reporting measures attained in a fiscal
year beginning on or after that date.

 

Amendment; Termination

 

The Board may amend this Policy from time to time in its discretion and shall
amend this Policy as it deems necessary to comply with the requirements of
Section 10D of the Exchange Act and any applicable rules or standards adopted by
the Securities and Exchange Commission or any national securities exchange on
which the Company’s shares are listed. The Board may terminate this Policy at
any time.

 

Other Recoupment Rights

 

The Board intends that this Policy will be applied to the fullest extent of the
law. The Board may require that any employment agreement, equity award agreement
or similar agreement entered into on or after the Effective Date shall, as a
condition to the grant of any benefit thereunder, require a Covered Executive to
agree to abide by the terms of this Policy. Any right of recoupment under this
Policy is in addition to, and not in lieu of, any other remedies or rights of
recoupment that may be available to the Company pursuant to the terms of any
similar policy in any employment agreement, equity award agreement, or similar
agreement and any other legal remedies available to the Company.

 

Successors

 

This Policy shall be binding and enforceable against all Covered Executives and
their beneficiaries, heirs, executors, administrators or other legal
representatives.

 



   

